Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021has been entered.
 
Status of the Claims
Claims 2-5 and 7-10 have been amended. Claims 16-20 have been added as new. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 02/03/2021 regarding the 35 U.S.C. 103 rejection has been fully considered but they are not persuasive. Applicant argues that the combined references of Xu and Gorodilov does not disclose the limitations of wherein the machine learning system is configured to analyze the first data for each of a plurality of the ordered lists according to a first objective function for training the machine learning system to control rankings of a plurality of the property listings within the first ordered list based on an extent to which each respective one of the plurality of the property listings matches preferences of the guest, as indicated by the interactions by the guest, and wherein the machine learning system is configured to analyze the second data for each of a plurality of the ordered lists according to a second objective function for training the machine learning system to control the rankings of the plurality of the property listings within the first ordered list based on an extent to which preferences of the hosts, as indicated by the host responses, match the first search request. Examiner disagrees. Regarding the limitation the machine learning system is configured to analyze the first data for each of a plurality of the ordered lists according to a first objective function for training the machine learning system to control rankings of a plurality of the property listings within the first ordered list based on an extent to which each respective one of the plurality of the property listings matches preferences of the guest, as indicated by the interactions by the guest, Xu discloses the machine learning system is configured to receive first data indicative of interactions by the guest with the ordered lists (Xu ¶0052 disclosing a message associated with a guest and a host and its listing; the guest may contact the host to obtain more information about their respective listings (interaction by the guest with the listings)). Xu also discloses the machine learning system is configured to receive second data indicative of host responses to reservation requests for the property listings, the host responses from hosts associated with the property listings, (Xu ¶0051 disclosing the host may accept or reject the reservation request of the listing). Xu also discloses a machine learning system that analyzes the first data for the ordered list(s) to control rankings (Xu ¶0055 disclosing returning a list of accommodations that best matches the guests input query including preferences such as indicated by the interactions (with the ordered list) by the guest. Gorodilov is brought in to disclose this limitation: (Gorodilov [16] disclosing the user being presented with search results from search queries; the user clicks through some of the items and leaves the rest alone; the clocked-through data items are considered a group of being of greater interest to the search requestor than those data items not clicked through; [17] disclosing the clicked-through data is stored in the engine’s database(s) and the information is helpful for future search queries as it can be used to later improve the QSR-ranking of the search results; when ranking search results of a future search query, click-through data from past similar queries can be used to assign the clicked-through data items a higher QSR). 
Regarding the limitation that the machine learning system is configured to analyze the second data (as cited above, the host preferences) for each of a plurality of the ordered lists according to a second objective function for training the machine learning system to control the rankings of the plurality of the property listings within the first ordered list based on an extent to which preferences of the hosts, as indicated by the host responses, match the first search request, new Art (Durand)is brought in to combine with Xu and Gorodilov to disclose this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 4-6, 9-11, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (2017/0178036) in view of Gorodilov (WO 2015/004607 A2) further in view of Durand (US 6,272,467).
Claims 1 and 11: A reservation system for property listings, comprising: (Xu ¶0004 disclosing an online booking system for listings based on relationships between previous reservations)
(claim 11) A method for ranking property listing search results in a reservation system having a machine learning system, comprising: (Xu ¶0004 disclosing an online booking system for listings based on relationships between previous reservations; Abstract disclosing methods for machine learning assisted search functions)
memory for storing the property listings; (Xu ¶0024 disclosing memory and storage; ¶0029 disclosing the system implements using computers having memory)
and a machine learning system configured to receive a plurality of search requests submitted by a guest for requesting searches of the property 
the plurality of search requests including a first search request and the ordered lists including a first ordered list provided by the machine learning system in response to the first search request, (Xu ¶0055 disclosing receiving an input query from a guest and returning a list of accommodation listings that best match the input query; ¶0056 disclosing the search module ranking the search results)
the machine learning system configured to receive first data indicative of interactions by the guest with the ordered lists (Xu ¶0052 disclosing a message associated with a guest and a host and its listing; the guest may contact the host to obtain more information about their respective listings (interaction by the guest with the listings))
and to receive second data indicative of host responses to reservation requests for the property listings, the host responses from hosts associated with the property listings, (Xu ¶0051 disclosing the host may accept or reject the reservation request of the listing)
While Xu discloses a machine learning system analyzing the first data for the ordered list(s) to control rankings (Xu ¶0055 disclosing returning a list of accommodations that best matches the guests input query including preferences such as room type, price 
wherein the machine learning system is configured to analyze the first data for each of a plurality of the ordered lists according to a first objective function for training the machine learning system to control rankings of a plurality of the property listings within the first ordered list based on an extent to which each respective one of the plurality of the property listings matches preferences of the guest, as indicated by the interactions by the guest, (Gorodilov [16] disclosing the user being presented with search results from search queries; the user clicks through some of the items and leaves the rest alone; the clicked-through data items are considered a group of being of greater interest to the search requestor than those data items not clicked through; [17] disclosing the clicked-through data is stored in the engine’s database(s) and the information is helpful for future search queries as it can be used to later improve the QSR-ranking of the search results; when ranking search results of a future search query, click-through data from past similar queries can be used to assign the clicked-through data items a higher QSR)


Regarding the following limitation:
and wherein the machine learning system is configured to analyze the second data for each of a plurality of the ordered lists according to a second objective function for training the machine learning system to control the rankings of the plurality of the property listings within the first ordered list based on an extent to which preferences of the hosts, as indicated by the host responses, match the first search request.
Xu discloses in ¶0059 patterns for the types of reservations accepted by the host and booked by the guests (analyzed); the booking conversion model models the conversion of a host of a particular listing and the patterns are one means for performing this function; ¶0063 disclosing some of the features may be related to the guest from whom the reservation was received or the host associated with the listing, such as whether the score of the guest is above/below a threshold, whether the guest has been verified, 

 Claims 4 and 14: The reservation system of claim 1 (and claim 11), wherein the machine learning system is further configured to 
control the rankings of the plurality of the property listings within the first  ordered list based on a plurality of ranking gradients assigned to each property listing, wherein a first ranking gradient is indicative of an extent to which a first property listing matches the preferences of the guest based on the first objective function, (Xu ¶0055 disclosing parameters such as accommodation preferences, location, date, room type, pricing, used to further filter the listings that best matches the guest search inquiry; ¶0056 further disclosing a function of a number of factors used in the ranking score)
and wherein a second ranking gradient is indicative of an extent to which the first search request matches preferences of the host based on the second objective function. (Xu ¶0057 disclosing calculating acceptance probability (extend to which request matches host preferences); the search module may use probability of acceptance by the host as a ranking factors and filter listings with a probability of acceptance lower than a threshold score; ¶0062 disclosing request features represented by a weight value indicating a degree to which the request has a feature; ¶0063 disclosing some request features may be related to the guest from whom the reservation was received; whether the score of the guest is above/below a threshold, whether the guest was been verified, etc.)

Claims 5 and 15: The reservation system of claim 4 (and claim 14), wherein the plurality of property listings is displayed based on a ranking of each property listing within the first ordered list. (Xu ¶0056 disclosing ranking the results based on a ranking score being a function of factors such as price, distance from a preferred location, etc.)

Claim 6: An online reservation system, comprising: 
memory for storing property listings; (Xu ¶0024 disclosing memory and storage; ¶0029 disclosing the system implements using computers having memory)
and a machine learning system configured to optimize a plurality of objective functions for controlling rankings of a plurality of property listings within ordered lists provided in response to a plurality of search requests submitted by guests, (Xu ¶0049 disclosing the reservation request store storing reservation requests made by guests; ¶0055 disclosing receiving an input query from a guest and returning a list of accommodation listings that best match the input query; ¶0056 disclosing the search module ranking the search results)

While Xu discloses a guest interactions with the first data (Xu ¶0052 disclosing a message associated with a guest and a host and its listing; the guest may contact the host to obtain more information about their respective listings (interaction by the guest 
the machine learning system configured to receive first data indicative of interactions by the guest with each of a plurality of the ordered lists (Gorodilov [16] disclosing the user being presented with search results from search queries; the user clicks through some of the items and leaves the rest alone; the clicked-through data items are considered a group of being of greater interest to the search requestor than those data items not clicked through)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include receiving first data indicative of interactions by the guest with each of a plurality of the ordered lists as taught by Gorodilov in the system of Xu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Xu modified by Gorodilov discloses the following:
and to receive second data indicative of host responses to reservation requests for the property listings, the host responses from hosts associated with the property listings, (Xu ¶0051 disclosing the ghost may accept or reject the reservation request of the listing) 
wherein the machine -3-learning system is configured to optimize at least one ranking model of the machine learning system using a first objective function based on the first data for controlling rankings of a plurality of the property listings within a first ordered list based on an extent to which each respective one of the plurality of the property listings matches preferences of the guest, (Xu ¶0055 disclosing returning a list of accommodations that best matches the guests input query including preferences such as room type, price range, amenities, etc.; ¶0056 disclosing ranking the results based on a ranking score being a function of factors such as price, distance from a preferred location, etc.)

Regarding the following limitation:
and wherein the machine learning system is configured to optimize the at least one ranking model using a second objective function based on the second data for controlling the rankings of the plurality of the property listings within the first ordered list based on an extent to which preferences of the hosts match a first search request of the plurality of search requests. 
Xu discloses in ¶0059 patterns for the types of reservations accepted by the host and booked by the guests (analyzed); the booking conversion model models the conversion of a host of a particular listing and the patterns are one means for performing this function; ¶0063 disclosing some of the features may be related to the guest from whom the reservation was received or the host associated with the listing, such as whether the 

Claim 9: The online reservation system of claim 6, wherein the machine learning system is further configured to 
control the rankings of the plurality of the property listings within the first ordered list based on a plurality of ranking parameters assigned to each property listing, wherein a first ranking parameter is indicative of an extent to which a first property listing matches the preferences of the guest based on the first objective function, (Xu ¶0055 disclosing parameters such as accommodation preferences, location, date, room type, pricing, used to further filter the listings that best matches the guest search inquiry; ¶0056 further disclosing a function of a number of factors used in the ranking score)
and wherein a second ranking parameter is indicative of an extent to which the first search request matches preferences of the host based on the second objective function. (Xu ¶0057 disclosing calculating acceptance probability (extend to which request matches host preferences); the search module may use probability of acceptance by the host as a ranking factors and filter listings with a probability of acceptance lower than a threshold score; ¶0062 disclosing request features represented by a weight value indicating a degree to which the request has a feature; ¶0063 disclosing some request features may be related to 

Claim 10: The online reservation system of claim 9, wherein the plurality of property listings is displayed based on a ranking of each property listing within the first ordered list. (Xu ¶0056 disclosing ranking the results based on a ranking score being a function of factors such as price, distance from a preferred location, etc.)


Claims 16 and 18: The method system of claim 11, 
wherein the first ordered list includes at least a first property listing and a second property listing, and wherein the method further comprises: (Xu ¶0055 disclosing receiving an input query from a guest and returning a list of accommodation listings that best match the input query; ¶0056 disclosing the search module ranking the search results)
While Xu discloses a machine learning system analyzing the first data for the ordered list(s) to control rankings (Xu ¶0055 disclosing returning a list of accommodations that best matches the guests input query including preferences such as room type, price range, amenities, etc.; ¶0056 disclosing ranking the results based on a ranking score being a function of factors such as price, distance from a preferred location, etc.), Xu does not explicitly disclose determining a guest ranking parameter associated with the 
determining, at the machine learning system based on the first objective function, a guest ranking parameter associated with the first property listing and indicating an extent to which the first property listing matches the preferences of the guest; -6- (Gorodilov [16] disclosing the user being presented with search results from search queries; the user clicks through some of the items and leaves the rest alone; the clicked-through data items are considered a group of being of greater interest to the search requestor than those data items not clicked through; [17] disclosing the clicked-through data is stored in the engine’s database(s) and the information is helpful for future search queries as it can be used to later improve the QSR-ranking of the search results; when ranking search results of a future search query, click-through data from past similar queries can be used to assign the clicked-through data items a higher QSR)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include determining, at the machine learning system based on the first objective function, a guest ranking parameter associated with the first property listing and indicating an extent to which the first property listing matches the preferences of the guest as taught by Gorodilov in the system of Xu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  


determining, at the machine learning system based on the second objective function, a host ranking parameter associated with the first property listing and indicating an extent to which the first search request matches preferences of the host for the first property listing; comparing, at machine learning system, the guest ranking parameter and the host ranking parameter; and determining, at the machine learning system, a rank of the first property listing within the first ordered list based on the comparing.
Xu discloses in ¶0059 patterns for the types of reservations accepted by the host and booked by the guests (analyzed); the booking conversion model models the conversion of a host of a particular listing and the patterns are one means for performing this function; ¶0063 disclosing some of the features may be related to the guest from whom the reservation was received or the host associated with the listing, such as whether the score of the guest is above/below a threshold, whether the guest has been verified, whether the guest has a picture associated with his/her profile (all of these are preferences associated with the hosts in considering whether to accept a reservation requested by the guest)). However, explicitly lacks determining a host ranking parameter associated with the first property listing and indicating an extent to which the first search request matches preferences of the host for the first property listing, and comparing the guest ranking parameter and the host ranking parameter; and determining, at the machine learning system, a rank of the first property listing within the first ordered list based on the comparing. Durand discloses two-way matching of selected criteria on how compatible the potential match is with the desires traits of the potential match’s (host) idea of the perfect match (Col. 2, Ln. 67-Col. 3, Ln 3 and Col. 4, Ln. 46-48). Further, Durand discloses the system refines the matching processes by asking the user (and potential match) to rank which criteria is the most important and weighing those criteria more heavily in the matching processes (interactions). The invention sorts and ranks the acceptable matches so that those with the highest adjusted compatibility score are provided to the user (Col. 4, Ln. 50-52). Since each individual element and its function are shown the in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element of function, but in the very combination itself. That is in the substitution of matching both the user and potential match, and interactions related to the criteria/preferences of desirability in Durand for the guest and hosts, and interactions related to the property listings of Xu in view of Gorodilov. Thus, simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 20: The reservation system of claim 1, 
Regarding the following limitation:
wherein the preferences of the guest and the preferences of the hosts are separately optimized by the first objection function and the second objective function, respectively, during training of the machine learning system such that at least one property listing within the first ordered list associated with a host likely to reject a booking request from the guest is ranked lower. 
onsidering whether to accept a reservation requested by the guest)). However, explicitly lacks the preferences of the guest and the preferences of the hosts are separately optimized by the first objection function and the second objective function, respectively, during training of the machine learning system such that at least one property listing within the first ordered list associated with a host likely to reject a booking request from the guest is ranked lower. Durand discloses two-way matching of selected criteria on how compatible the potential match is with the desires traits of the user, and also how well the user fits the potential match’s (host) idea of the perfect match (Col. 2, Ln. 67-Col. 3, Ln 3 and Col. 4, Ln. 46-48). Further, Durand discloses in Col. 4, Ln. 34-38 computing a set of basic constraint criteria based on the user’s and potential match’s preference (separately optimized) which are used to eliminate those users who are not suitable (thus rejected); Col. 4, Ln. 46-28 disclosing two-way matching or the user and potential match; an example of constraints is given in Col. 11 (smoking, age, etc.); Col. 18, Ln. 1-9 disclosing the adjusted compatibility score (which includes penalties/constraints) may still add matches even if considered barely acceptable. Further, Durand discloses throughout the disclosure the preferences are .

Claims 2, 3, 7, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (2017/0178036) in view of Gorodilov (WO 2015/004607 A2) further in view of Durand (US 6,272,467) further in view of Bennett (2012/0158621).

Claims 2, 7, and 12: The (online) reservation system of claim 1, 
While Xu discloses ranking based on a ranking score that is a function of a number of factors, Xu does not explicitly disclose that the first objective function comprises a LambdaRank function. Bennett does: 
wherein the first objective function comprises a LambdaRank function. (Bennett ¶0033 disclosing the examples of learning-to-rank algorithms that can be used to implement the learning module include LambdaRank or LambdaMART)


Claims 3, 8, and 13: The (online) reservation system of claim 1,
While Xu discloses ranking based on a ranking score that is a function of a number of factors, Xu does not explicitly disclose that the first objective function comprises a LambdaMART function. Bennett does:  
wherein the first objective function comprises a LambdaMART function. (Bennett ¶0033 disclosing the examples of learning-to-rank algorithms that can be used to implement the learning module include LambdaRank or LambdaMART)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the first objective function comprises a LambdaMART function as taught by Bennett in the system of Xu in view of Gorodilov further in view of Durand, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

No Art
The following claims have no art applied:

Claim 17: The method of claim 16, wherein the comparing comprises subtracting the guest ranking parameter and the host ranking parameter.
Claim 19: The reservation system of claim 18, wherein the machine learning system is configured to subtract the guest ranking parameter and the host ranking parameter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628